UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
Roxanne Hancock,                                          :                              5/9/2021
on behalf of herself and all others similarly             :
situated                                                  :
                                        Plaintiff,        :         21-cv-1812 (VSB)
                                                          :
                      -against-                           :              ORDER
                                                          :
HF HOLDINGS, INC., et al.,                                :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s letter, dated May 6, 2021, requesting expedited discovery

pursuant to Federal Rule of Civil Procedure 26(d). (Doc. 12.)

        “Courts in this district have applied a flexible standard of reasonableness and good cause

in determining whether to grant a party’s expedited discovery request.” Digital Sin, Inc. v. Does

1-176, 279 F.R.D. 239, 241 (S.D.N.Y. 2012) (internal quotation marks omitted) (collecting

cases). Plaintiff has offered no justification for why expedited discovery is warranted other than

that this case was brought as a class action. (See Doc. 12.) Plaintiff is directed to file a letter

detailing why good cause exists for her request, especially in light of the fact that Plaintiff has

already obtained a certificate of default. Accordingly, it is hereby:

        ORDERED that by May 14, 2021, Plaintiff submit a letter, no longer than three pages,

explaining the grounds for her expedited discovery request.

SO ORDERED.

Dated: May 9, 2021
       New York, New York
